United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2680
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Ty Albert Van Tran,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 23, 2006
                                Filed: June 27, 2006
                                 ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Ty Albert Van Tran pleaded guilty to conspiracy to distribute and possess with
intent to distribute 50 grams or more of methamphetamine (ice), in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The district court1 sentenced Tran to 168
months in prison and 5 years of supervised release. On appeal, Tran’s counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).
Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S. 75



      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
(1988), for any nonfrivolous issues, we find none. Accordingly, we affirm the district
court’s judgment, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-